Citation Nr: 1743939	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  11-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a low back condition.  The Board previously considered the claim in March 2014, at which time it was remanded for additional development and adjudication.

The Veteran testified before a Veterans Law Judge (VLJ) in an October 2012 videoconference hearing.  A transcript of the hearing is associated with the claims file.

In April 2016, the Veteran and his representative were advised that the VLJ who conducted the October 2012 hearing was unavailable to participate in a decision in his appeal.  The Veteran was given an opportunity to request another optional Board hearing.  This letter noted that if he did not respond within 30 days from the date of the letter, the Board will assume that the Veteran did not want another hearing and proceed accordingly.  The Board did not receive a timely response from the Veteran.  As such, the Board assumes that the Veteran is not seeking another optional hearing.

In August 2016, the Board sent the Veteran a letter seeking clarification on his representation.  A copy of the August 2016 letter was sent to The American Legion (TAL).  The letter stated that if neither the Veteran nor his new representative responded within thirty days, the Board will assume that the Veteran wishes for TAL to continue to be recognized as his representative.  The Board did not receive a timely response to the August 2016 letter.  Therefore, the Board considers TAL as the Veteran's representative.  The Board notes that TAL filed a written brief presentation on this appeal in November 2016.  Additionally, VA received another VA Form 21-22 for the American Legion on February 17, 2017.  The Board acknowledges the July 2016 memo from TAL disclaiming representation of this Veteran.  However, in light of the 2014 VA Form 21-22, the November 2016 brief, and the February 2017 VA Form 21-22, the Board finds that there is good cause to find TAL as the representative.  Accordingly, TAL is listed as the on the title page.

When the claim was last before the Board in February 2017, it was remanded for additional development and adjudication.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A chronic low back disability was not shown in service and the preponderance of the competent and credible evidence does not show that a current low back disability was incurred in or aggravated by service.  Nor does the evidence show that arthritis of the spine was manifested to a compensable degree within the first year after separation from active duty, or that it is otherwise related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  VA also has fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the AOJ made repeated attempts to obtain the Veteran's service treatment records and records from Madigan Army Hospital Tacoma.  It appears that the Veteran's service treatment records are missing along with medical records from Madigan Army Hospital Tacoma.  In a June 2010 memorandum, the AOJ issued a formal finding that the service treatment records were unavailable.  In a July 2010 memorandum, the AOJ issued a formal finding that the medical records from Madigan Army Hospital Tacoma were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

The Veteran contends that he has a low back disability that resulted from a fall in service.  At his Board hearing, he testified that, during a drill in 1976 or 1977, he fell into a 25-foot deep hole, landing on his back.  He stated that he was knocked out, was not found for 12 hours, and woke up in the Army hospital.  It took him about 2 months to recover.  About 10 years after separation from service, the Veteran stated that he suddenly hit the floor, could not stand, and was taken to the hospital.  He was given a shot in the back that numbed him, and he was able to move around after, but his back has never been right.  He believes it is related to his injury in service, because the pain is in the same area of the low back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease occurred in- service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in- service.  38 C.F.R. § 3.303 (2016).  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Initially, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  Therefore, the evidence must show that it is at least as likely as not that a current low back disability is related to service in order for service connection to be allowed.

As noted above, the Veteran's service treatment records (STRs) were unavailable.

Beginning in 1998, the record reflects that the Veteran was seen at Monmouth Medical Center for complaints of severe pain in the right lower and mid back.  Physical examination revealed a diffusely tender right mid back area and a mild spasm.  The examiner diagnosed a back strain.

Subsequent VA medical records continued to reflect treatment for back complaints.  The Veteran was diagnosed with degenerative disc disease/degenerative joint disease in 2013.

The record reflects additional evidence in the form of buddy statements from the Veteran's ex-wife, wife, daughter, and brother that provide information about the Veteran's back problems and potential onset of back pain and symptoms.

As noted, the Board remanded the claim in March 2014 for additional evidence and adjudication.  The Veteran was scheduled for a VA examination in August 2014.  The Veteran failed to report for the examination and did not provide a reason for his failure to report.  It was unclear as to whether the Veteran received the notification due to address changes.  Therefore, in February 2017, the Board again remanded the claim for additional evidence and adjudication.

Subsequent to the February 2017 Board remand, the Veteran was afforded a VA examination in March 2017.  The VA examiner noted a diagnosis of lumbosacral strain.  The examiner opined that the Veteran's lumbar strain and lumbar spine arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner concluded that a review of the Veteran's claim file was negative for any pathology, diagnosis or management related to his lumbar spine during military service.  Post discharge, VA medical records were silent for any lumbar spine pathology proximate to military service.  The initial mention of pathology related to the Veteran's lumbar spine was on April 18, 1998, which was 20 years post discharge.  The examiner noted that VA medical center documentation dated August 2009 indicated back pain, but no mention again until August 2014.  The examiner further noted that further discussion about the Veteran's back indicated that the Veteran recalled his back pain onset shortly after military discharge.  The buddy statement from the Veteran's ex-wife indicated that the Veteran was an auto mechanic and a tire fell on his back.  However, there was no VA medical center documentation related to the Veteran's lumbar spine pathology.

Thereafter, in April 2017, a VA medical opinion was obtained.  The VA examiner noted a diagnosis of degenerative arthritis of the spine and lumbosacral strain.  The examiner opined that the Veteran's current lumbosacral spine degenerative changes and lumbosacral strain were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner concluded that the records were reviewed for pertinent medical evidence.  Other pertinent, lay/non-medical documents were reviewed in VBMS such as buddy statements, Board hearing testimony from October 12, 2012, application for compensation and pension, etc.  The service treatment records were not reviewed since they were not found in VBMS.  The examiner noted, however, that she had substantial and sufficient evidence to make an informed medical opinion regarding the Veteran's current lumbosacral spine conditions.  The examiner noted that imaging evidence indicated degenerative changes of the lumbosacral spine.  The Veteran was first found to have degenerative changes of the lumbar spine in 2013 reported in a CT scan of the abdomen and pelvis.  An x-ray taken on July 13, 2009 was normal and did not reveal degenerative changes of the Veteran's lumbosacral spine.  X-ray evidence from April 18, 2017 revealed degenerative changes of the lumbar spine.  The examiner provided that the Veteran's current symptoms were primarily due to degenerative changes of his lumbosacral spine with minor component of muscle strain.  The examiner noted that medically speaking, degenerative changes of the spine are very unlikely to have been present when the Veteran served in the military from May 1976 to August 1978.  Post military evidence confirms that degenerative changes were first seen in 2013.  Degenerative changes are typically age related.  The examiner further noted that the Veteran's current lumbosacral muscle strain is also unlikely to have had its onset during the Veteran's active duty period from May 1976 to August 1978.  The examiner noted that the Veteran's self-report at the October 2012 Board hearing indicated that his low back pain "got better."  

The examiner further noted that there were inconsistencies in the Veteran's report of his post military back pain.  The examiner noted that the Veteran's story changed over the years and is documented as such.  In the Veteran's Board hearing testimony, he stated that his post military back pain first occurred ten years after discharge in 1988, however, the buddy statements submitted by the Veteran's family members indicated that the Veteran's back pain began earlier in 1982/1983 time period.  The examiner noted that the buddy statements contradict the Veteran's own hearing testimony of his back pain beginning 10 years after his discharge.  During the April 2017 examination, the Veteran stated that his back went out when he was putting tires in a dumpster in 1982.  The examiner further noted that despite the inconsistencies in the date of occurrence of the Veteran's post military low back pain (1988 or 1982) there is absolutely no medical evidence that he had a chronic or continuing low back condition in the proximate, post military discharge period.  There is no evidence via his own self report/testimony or the buddy statements that he had back pain shortly after discharge.  It was at least 4 years after his discharge that he reports having low back pain again.  The circumstances he reported for the onset of his low back pain in 1982 were "I was putting tires in a dumpster."  So he was lifting tires into a dumpster and had a new episode of low back pain about 4 years after his discharge.  Heavy lifting is often a trigger of low back pain.  The examiner noted that this low back pain in 1982 that was reported but not substantiated via medical records is not attributable to military duty, but to the Veteran's post military work activities (lifting tires into a dumpster).  Also, it is noted that in his testimony, October 12, 2012 he stated that his back got better prior to his discharge.  "I guess over a period about two months I got better."  The examiner concluded that it is very unlikely that the Veteran's military duty is related to his current low back problem.  His current lumbosacral spine degenerative changes and lumbosacral strain were less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The VA medical opinions constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's statements along with the buddy statements from the Veteran's ex-wife, wife, daughter, and brother in regards to the Veteran's back pain and symptoms.  However, as lay persons, the Veteran and his family members do not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion along with the opinions of his family members is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection is denied because there is no competent evidence linking the disabilities to service.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


